838 F.2d 472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Freddie WALLS, Petitioner-Appellant,v.Eric DAHLBERG, Superintendent, Respondent-Appellee.
No. 87-3387.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and NATHANIEL R. JONES, Circuit Judges.
PER CURIAM.


1
Freddie Walls appeals from the judgment of the District Court adopting the Report and Recommendation of the Magistrate and denying his petition for a writ of habeas corpus.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by Magistrate Perelman in the first eight pages of his Report and Recommendation filed February 12, 1987.